Title: To George Washington from Adam Stephen, 6 November 1755
From: Stephen, Adam
To: Washington, George



Sir,
Winchester 6 9ber [November] 1755

There is nothing that I can inform you of for Certain. There is a very good Spirit, in the back Inhabitants of Pennsylvania,

but a person to direct order and discipline are wanting much. The hurry of the Alarm disappointed us of Waggons; and I was on the point of marching to watkins Ferry to defend the Stores there.
I cannot Learn that any person to be depended on, has Seen this Body of French & Indians—Sure we are that 52 Delawares went last week agt the Frontirs of Pennsylvania. Two of this party was killd by One of their Prisoners McSwine, who brought in both their Scalps to Fort Cumberland last Friday.
Upon Receiving this Intelligence; and learning the Designs of the Enemy, A party of 150 turn’d out Volunteers to Intercept them with their Prisoners, at their place of Rendevous which was appointed about 12 miles above Raes-Town.
This MacSwine had been 11 days prisoner, was taken by a party of Shanoes, and carried over the Allegany mountains but being Met by this party of 52 Delawars going to War The Shanoes made a present of him and a Dutchman, to the Delawares, who brought them in over to Raes town to help to drive Some Cattle and horses to the French fort—They proceeded about twelve miles with the Drove—when McSwine took his Opportunity and Made Pork of them took off the Bells, and turned the horses and Cattle loose in the Woods—This McSwine would Certainly have Obtaind Some knowledge of the matter, or Seen Some Signs, of them had Such a Large Body come on this side the mountains.
The fighting Faction in Pennsyla are ready and threaten to put to Death all the Nonresistants—Dunkers, Moravians, Dutch and Quakers, Seem to think it better to take their chance agt the Common Enemy, than to Stay peacably at home, and meet with Certain Death for their Obstinacy, & Stubborn Absurd principles, but they want to send to Virginia for an Officer to lead them on, and Let them No Something of the Matter.
They blame us much for driving the Indians that way—I am now getting the Waggons loaded and am Sir Your most Huble Sert

Adam Stephen

